Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Claims 1-13 are currently pending.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 09163713.2, filed on June 25, 2009.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/10/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 is rejected on the grounds of nonstatutory double patenting as being unpatentable over respective claims 1-7 and 10-15 of U.S. Patent No. 10,694,008 B2, to Staring et al. Although the claims at issue are not identical, they are not patentably distinct from each other. It has been held that the omission of an element and its function is obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA), also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969); the omission of a reference element whose function is not needed would be obvious to one skilled in the art.


Regarding claim 1, of the present application, Staring et al. also claims:
A method of processing a data packet comprising: receiving by a first device from a second device, a data packet, wherein the data packet comprises a header and a message, 5wherein the header includes a header value, wherein the header value indicates whether a type of the data packet is known to the first device; selecting a message size formula, wherein the message size formula calculates a size of the message based on the header value of the data packet; and 10calculating a size of the message based on the header value by applying a selected message size formula. Claim 1 of Staring et al. recites additional limitations and features than that of claim 1 in the present application; that is, claim 1 of Staring et al. is narrower in scope than claim 1 of the present application. Even so, one of ordinary skill in the art at the time of invention would conclude that claim 1 of the present application is an obvious variation of claim 1 in Staring et al. with the only difference being the omission of the additional limitations recited in claim 1 of Staring et al. See MPEP 804.II.B.1. "It has been held that the omission of an element and its function is obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA), also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969); the omission of a reference element whose function is not needed would be obvious to one skilled in the art.  Since all of the limitations of claim 1 in the present application are also recited in claim 1 of Staring et al. and the omission of the additionally recited limitations of claim 1 in Staring et al. does not change the functions of the limitations recited in claim 1 of the present application since the omitted limitations are directed wherein the look-up table comprises TABLE-US-00003 Header Value Range Message Length Formula 0x00~0xIF 1 + (Y - 0)/32 0x20~0x7F 2 + (Y - 32)/16 0x80~0xDF 8 + (Y - 128)/8 0xE0~0xFF 20 + (Y - 224)/4 in claim 1 of Staring et al.

Regarding claims 2 and 9 of the present application, Staring et al. also claims the identical limitations as wherein a plurality of header values and associated message size formulas are comprised in a look-up table, 15wherein the message size formula is selected from the look-up table. (Staring et al., Claim 1).
Regarding claims 3 and 10 of the present application, Staring et al. also claims the identical limitations as wherein the look-up table associates a plurality of header value ranges with a corresponding plurality of message size formulas. (Staring et al., Claim 6).
Regarding claims 4 and 11 of the present application, Staring et al. also claims the identical limitations as further comprising: identifying, by the first device, a checksum of the data packet, wherein the 20checksum indicates a first value; calculating, by the first device, a second value based on the message; and determining, by the first device, whether the data packet is correct by comparing the second value and the first value. (Staring et al., Claim 2).

Regarding claim 5 of the present application, Staring et al. also claims the identical limitations as further comprising: calculating the second value using 25an exclusive-or. (Staring et al., Claim 3).
Regarding claims 6 and 12 of the present application, Staring et al. also claims the identical limitations as discarding the data packet when the data packet is incorrect. (Staring et al., Claim 4).
Regarding claims 7 and 13 of the present application, Staring et al. also claims the identical limitations as inductively transmitting power from the first device to the second device; and aborting, by the first device, transmission of the power to the second device when the data packet is determined to be incorrect by comparing the second value and the first value 5wherein  (Staring et al., Claim 5).
Claim 8 recites similar limitations as recited by Staring et al. (claim 10)
Claims 8-13 recites similar limitations as recited by Staring et al. (claims 10-15)



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 is rejected on the grounds of nonstatutory double patenting as being unpatentable over respective claims 1-8 and 11-15 of U.S. Patent No. 10,791,204 B2, to Staring et al. Although the claims at issue are not identical, they are not patentably distinct from each other. It has been held that the omission of an element and its function is obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA), also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969); the omission of a reference element whose function is not needed would be obvious to one skilled in the art.


Regarding claim 1, of the present application, Staring et al. also claims:
A method of processing a data packet comprising: receiving by a first device from a second device, a data packet, wherein the data packet comprises a header and a message, 5wherein the header includes a header value, wherein the header value indicates whether a type of the data packet is known to the first device; selecting a message size formula, wherein the message size formula calculates a size of the message based on the header value of the data packet; and 10calculating a size of the message based on the header value by applying a selected message size formula. Claim 1 of Staring et al. recites additional limitations and features than that of claim 1 in the present application; that is, claim 1 of Staring et al. is narrower in scope than claim 1 of the present application. Even so, one of ordinary skill in the art at the time of invention would conclude that claim 1 of the present application is an obvious variation of claim 1 in Staring et al. with the only difference being the omission of the additional limitations recited in claim 1 of Staring et al. See MPEP 804.II.B.1. "It has been held that the omission of an element and its function is obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA), also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969); the omission of a reference element whose function is not needed would be obvious to one skilled in the art.  Since all of the limitations of claim 1 in the present application are also recited in claim 1 of Staring et al. and the omission of the additionally recited limitations of claim 1 in Staring et al. does not change the functions of the limitations recited in claim 1 of the present application since the omitted limitations are directed wherein the look-up table comprises TABLE-US-00003 Header Value Range Message Length Formula 0x00~0xIF 1 + (Y - 0)/32 0x20~0x7F 2 + (Y - 32)/16 0x80~0xDF 8 + (Y - 128)/8 0xE0~0xFF 20 + (Y - 224)/4 in claim 1 of Staring et al.

Regarding claims 2 and 9 of the present application, Staring et al. also claims the identical limitations as wherein a plurality of header values and associated message size formulas are comprised in a look-up table, 15wherein the message size formula is selected from the look-up table. (Staring et al., Claim 1).
Regarding claims 3 and 10 of the present application, Staring et al. also claims the identical limitations as wherein the look-up table associates a plurality of header value ranges with a corresponding plurality of message size formulas. (Staring et al., Claim 1).
Regarding claims 4 and 11 of the present application, Staring et al. also claims the identical limitations as further comprising: identifying, by the first device, a checksum of the data packet, wherein the 20checksum indicates a first value; calculating, by the first device, a second value based on the message; and determining, by the first device, whether the data packet is correct by comparing the second value and the first value. (Staring et al., Claim 3).

Regarding claim 5 of the present application, Staring et al. also claims the identical limitations as further comprising: calculating the second value using 25an exclusive-or. (Staring et al., Claim 4).
Regarding claims 6 and 12 of the present application, Staring et al. also claims the identical limitations as discarding the data packet when the data packet is incorrect. (Staring et al., Claim 5).
Regarding claims 7 and 13 of the present application, Staring et al. also claims the identical limitations as inductively transmitting power from the first device to the second device; and aborting, by the first device, transmission of the power to the second device when the data packet is determined to be incorrect by comparing the second value and the first value 5wherein the data packet is received by decoding a modulation of a wireless power field, wherein the wireless power field is generated by the first device. (Staring et al., Claim 7).
Claim 8 recites similar limitations as recited by Staring et al. (claim 11)
Claims 8-13 recites similar limitations as recited by Staring et al. (claims 1-8 and 11-15)

Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-2 and 8-9 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Kasralikar et al. (US 2009/0003317 A1) in view of Fujii (US 2007/0271391 A1).
Regarding claim 1, Kasralikar discloses a method of processing a data packet comprising : receiving by a first device from a second device, a data packet, wherein the data packet comprises a header and a message (Figs. 2-3 disclose the processing of data packet from switching device to network device through networks 130 and 140, where switch receives packet at flow 220 and processor 230 further redirect the data packet. Fig. 3 discloses structure of a data packet 300, where data packet includes a payload 340 may be encapsulated by one or more headers such as 310 and 320 including other fields to further disclose the information about packet as shown in Fig. 3. Figs. 1-2 disclose the transmitting/receiving data packet to/from switching device to network device  wherein the header part includes a header value (paragraphs 0039 and 0055 disclose individual components in switch 201 may variously support a storing of one or more indications of where the data packet is to be sent. A stored indication of where the data packet is to be send such as getting the information from the header where the packet needs to be sent (type known of the data packet). Also paragraph 0040 discloses MAC header 310 comprises a length/type field 314 indicating at least one of a length or a protocol type of the payload 340) wherein the header value indicates indicates whether a type of the data packet is known to the first device (FIG. 3 discloses field 314 indicating at least one of a length or a protocol type of payload 340. Further data packet 300 may also include an internet protocol (IP) header, which may include an IP source address 311 indicating an IP address of a source from which the data packet came, an IP destination address 312 indicating at least one destination to which the data packet is to be sent. Paragraphs 0039 and 0055 disclose individual components in switch 201 may variously support a storing of one or more indications of where the data packet is to be sent. A stored indication of where the data packet is to be send such as getting the information from the header where the packet needs to be sent (type known of the data packet)).
 However Kasralikar does not disclose the mechanism of following limitations. In an analogous art, Yagyu discloses header values (Fig. 3 and paragraphs 0064-0066 disclose IP packet composed of an IP header and a data body (data field or information about the data which will be transmitted to another device), where data body stores information associated with the destination device or carries the information about the data that needs to transmit to the intended device. paragraphs 0064-0066 disclose IP header information contains a 4 bit version (type of data packet), where version indicates the version of IP or structure of IP header field such as it can be IPv4) selecting a message size formula wherein the message size formula calculates a size of the message based on the header value of the data packet (paragraph 0067 and Fig. 6, header information also contains type/length field to indicate the type of the packet and length (size) of the packet. Further paragraph 0064 discloses analyze the packet header to find out the time of service field, packet type/length field, class of service field, an identifier field, a flag field, a fragment offset field, a TTL field, a protocol number field, a header checksum field, a transmission source IP address, a destination IP address, an option field, a padding, and a data body. Fig. 2 discloses a table creation unit 24 and a management table 30. Both tables discloses columns and rows for identifying entries. Thus Fuji’s creation table or management table can used to disclose entries of the desired table); and calculating a size of the message based on the header value by applying a selected message size formula (paragraph 0067 and Fig. 6 further disclose header information also contains type/length field to indicate the type of the packet and length (size) of the packet. Further paragraph 0064 discloses analyze (calculating) the packet header to find out the time of service field, packet type/length field, class of service field, an identifier field, a flag field, a fragment offset field, a TTL field, a protocol number field, a header checksum field, a transmission source IP address, a destination IP address, an option field, a padding, and a data body). Therefore, it would have been obvious to one of ordinary skill in the art to provide the technique of Fujii to the system of Kasralikar to provide a table creation mechanism and to analyze the packet header to find our various fields associated with the packet in order to maintain the QoS in the transmission system (Paragraphs 0081-0083).
Regarding claim 8, claim 8 comprises substantially similar limitations as disclosed above in claim 1.
. In an analogous art, Yagyu discloses wherein the first device includes a memory for storing a look-up table comprising  a plurality of header values (Fig. 3 and paragraphs 0064-0066 disclose IP packet composed of an IP header and a data body (data field or information about the data which will be transmitted to another device), where data body stores information associated with the destination device or carries the information about the data that needs to transmit to the intended device. paragraphs 0064-0066 disclose IP header information contains a 4 bit version (type of data packet), where version indicates the version of IP or structure of IP header field such as it can be IPv4Therefore, it would have been obvious to one of ordinary skill in the art to provide the technique of Fujii to the system of Kasralikar to provide a table creation mechanism and to analyze the packet header to find our various fields associated with the packet in order to maintain the QoS in the transmission system (Paragraphs 0081-0083).

Regarding claims 2 and 9, Fujii discloses wherein a plurality of header values and associated message size formulas are comprised in a look-up table, wherein the message size formula is selected from the look-up table (Fig. 3 and paragraphs 0064-0066 disclose IP packet composed of an IP header and a data body (data field or information about the data which will be transmitted to another device), where data body stores information associated with the destination device or carries the information about the data that needs to transmit to the intended device. paragraphs 0064-0066 disclose IP header information contains a 4 bit version (type of data packet), where version indicates the version of IP or structure of IP header field such as it can be IPv4). Paragraph 0067 and Fig. 6 further disclose header information also contains type/length field to indicate the  a table creation mechanism and to analyze the packet header to find our various fields associated with the packet in order to maintain the QoS in the transmission system (Paragraphs 0081-0083).
Claims 3 and 10 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Kasralikar et al. in view of  Fujii et al. further in view of Martin et al. (US 2004/0081140 A1).
Regarding claims 3 and 10, Kasralikar and Fujii do not specifically disclose the mechanism of claims 19 and 24. In an analogous art, Martin discloses wherein the look-up table associates a plurality of header value ranges with a corresponding plurality of message size formulas. (paragraphs 0076-0077 to show the message type and message identifier. Message identifier specify a type of the messaging protocol message and table discloses the value in the first two octets of message identifier. The 3rd byte of the messaging protocol message identifier identify a sub type of the messaging protocol which may be a data requisition, a data response, a data alert or an acknowledgement). Therefore, it would have been obvious to one of ordinary skill in the art to provide the technique of Martin to the modified system of Kasralikar and Fujii to provide a system and method for communicating in a hybrid wired/wireless local area network and also provides the switching system for network management may include a session control process that may be adapted to manage and control at least one client database and session information for some or all active clients (Abstract, Martin).
Claims 4, 6 and 11-12 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Kasralikar et al. in view of  Fujii et al. further in view of Yonemoto et al. (US 2007/0195767 A1).
Regarding claims 4 and 11, Kasralikar discloses receiver which performs the analyzing the header part of the data packet to further identified the packet information (Fig. 2 discloses receiver 205 to receive the data, receiver further coupled to selection manger 206 to further recognize the data and also for use in updating policies 207). However Kasralikar and Fujii do not specifically discloses identifying, by the first device, a checksum of the data packet, wherein the checksum indicates a first value; calculating, by the first device, a second value based on the message; and determining, by the first device, whether the data packet is correct by comparing the second value and the first value.  In an analogous art, Yonemoto discloses  identifying, by the first device, a checksum of the data packet, wherein the checksum indicates a first value (paragraphs 0090 and 0097 disclose the packet assembler 93 calculates a checksum value of the data part of the generated packet and compares the calculated checksum value (first value)); calculating, by the first device, a second value based on the message; and determining, by the first device, whether the data packet is correct by comparing the second value and the first value (paragraphs 0090 and 0097 disclose the packet assembler 93 calculates a checksum value of the data part of the generated packet and compares the calculated checksum value (first value) with the checksum value included in the internal header of the internal packet (second value). If the two checksum values coincide, the packet assembler outputs the generated packet to the PHY chip 12; if not, the packet assembler discards the generated packet).  Therefore, it would have been obvious to one of ordinary skill in the art to provide the technique of Yonemoto to the modified system of Kasralikar and Fujii to provide a communication device capable of shortening a time required copying packets to queues 
Regarding claims 6 and 12, Yonemoto discloses discarding the data packets when the data packet is incorrect (paragraph 0090 discloses if the two checksum values coincide, the packet assembler outputs the generated packet to the PHY chip 12; if not, the packet assembler discards the generated packet).  Therefore, it would have been obvious to one of ordinary skill in the art to provide the technique of Yonemoto to the modified system of Kasralikar and Fujii to provide a communication device capable of shortening a time required copying packets to queues for the purpose of broadcasting or multicasting to ensure fasting routing of packets (paragraph 0017, Yonemoto).
Claim 5 is rejected under 35 U.S.C. 103 (a) as being unpatentable over Kasralikar et al. in view of  Fujii et al. further in view of Yonemoto et al. further in view of Rajakarunanayake (US 2008/0285476 A1).
Regarding claim 5, the combination of Kasralikar, Fujii and Yonemoto do not disclose further comprising calculating the second value using an exclusive-or-algorithm. In an analogous art, Rajakarunanayake discloses the calculating further comprises calculating the second value using an exclusive-or-algorithm (paragraph 0032 discloses a second checksum value may be calculated by XORing the payloads of each of data packets received from client). Therefore, it would have been obvious to one of ordinary skill in the art to provide the technique of Rajakarunanayake to the modified system Kasralikar, Fujii and Yonemoto to provide a method and system for implementing a forward error correction (FEC) code for Internet Protocol (IP) networks for recovering data packets lost in transit to provide an efficient data processing network (Abstract, Rajakarunanayake).
Claims 7 and 13 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Kasralikar et al. in view of  Fujii et al. further in view of Yonemoto et al. further in view of Calhoon et al. (US 2005/0127868 A1).
Regarding claims 7 and 13, Kasralikar and Fujii don’t disclose the mechanism of claims 7 and 12. Yonemoto discloses aborting, by the first device, transmission of the power to the second device when the data packet is determined to be incorrect by comparing the second value and the first value (paragraphs 0090 and 0097 disclose the packet assembler 93 calculates a checksum value of the data part of the generated packet and compares the calculated checksum value (first value) with the checksum value included in the internal header of the internal packet (second value). If the two checksum values coincide, the packet assembler outputs the generated packet to the PHY chip 12; if not, the packet assembler discards the generated packet and one of ordinary skill in the art will understand that when data packet is incorrect, that packet will be discarded and hence transmission power will stop for that type of packet).  Therefore, it would have been obvious to one of ordinary skill in the art to provide the technique of Yonemoto to the modified system of Kasralikar and Fujii to provide a communication device capable of shortening a time required copying packets to queues for the purpose of broadcasting or multicasting to ensure fasting routing of packets (paragraph 0017, Yonemoto). However the combined teaching of Kasralikar, Fujii and Yonemoto do not disclose inductively transmitting power from the first device to the second device; receiving, by the first device, a data packet sent by the second device by modulation of the wireless power field generated by the first device. In an analogous art, Calhoon discloses inductively transmitting power from the first device to the second device (Abstract, an inductive charging system transfers energy by inductively coupling a source coil on a power source to a receiver coil and a wireless communication arrangement may also provide for authentication of receiving, by the first device, a data packet sent by the second device by modulation of the wireless power field generated by the first device (Paragraph 0034 discloses modem 310, 318 may be adapted to modulate and demodulate signals appropriate to the frequency supplied by the power supply 306, 320 to receive and transmit data. Thus, the power transmission coil 312 of the charging source 302 and the power pickup coil 324 of battery charger assembly 304 are used to provide inductive data communications over an inductive pathway). Therefore, it would have been obvious to one of ordinary skill in the art to provide the technique of Calhoon to the modified system of Kasralikar, Fujii and Yonemoto to provide an invention relate to an inductive battery charger for physically coupling and electrically communicating with battery packs and providing electrical energy for charging a battery pack (Paragraph 0002, Calhoon).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tarighi et al. (US 2002/0142797 A1), Paragraph 0033 discloses a header, comprising data giving information about one or more of, and preferably all of: an address of the receiving station; an address of the sending station; the length of the message data; and the number of data packets into which the message has been divided. The header may also include information as to the type of packet and paragraph 0100 discloses bit for disclosing type of message data. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on 5712727919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROMANI OHRI/Primary Examiner, Art Unit 2413